Title: To James Madison from Hezekiah Hall, 6 March 1810
From: Hall, Hezekiah
To: Madison, James


Dear SirCity goal March 6 1810
I am confineed in this goal for the want of bail. I will Relate the circumstance to you. I owed Mr Jacob Boarer six $6. He Ishew a warrent aginst me and put it in Mr Gorge Loyde Hands to collect and Loyde came to me in Mr Miles shop in order to serve a warrent on me and I tolde Him to stand off in the Presence of Mr Miles & His wife. Without any hesitation [he] drew out a cow Hide whip out of His cane [and] Rushed on me. I Had a Hansaw in my Hand at the time and struck Him over the Head. After thay combat was over I paide the money to Mr Boarer. Theay next day a wirt was serve on me for sat and batterry and fr the want of bail I am in goal this is make 12 Days I am in confinement. Be pleased to Help me in grate trouble and disstress and your compliance will oblige Your Umble Scervt

I am the Person Hezekiah Hall that carred letters from the gum [s]prings tavern to your farms and from your farmes to motesellar in the year 1807 H
Hez Hall
